1228-29 (2008). The district court denied Copado's motion to withdraw his
guilty plea because it concluded that laches barred consideration of its
merits. Even assuming, without deciding, that laches does not preclude
consideration of Copado's motion on the merits, we conclude that the
district court did not abuse its discretion by denying Copado's motion
because he failed to demonstrate that counsel was deficient. See Chaidez
v. United States, 568 U.S. „ 133 S. Ct. 1103, 1105 (2013) (Padilla
does not apply retroactively); see also Means v. State, 120 Nev. 1001, 1012,
103 P.3d 25, 33 (2004) (the petitioner must demonstrate the underlying
facts by a preponderance of the evidence); Wyatt v. State, 86 Nev. 294, 298,
468 P.2d 338, 341 (1970) (we will affirm the district court if it reaches the
right result). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                                    J.
                                    Hardesty



                                    Parraguirre


                                                                    J.




cc: Hon. Connie J. Steinheimer, District Judge
     Ian E. Silverberg
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk


                                      2